


Exhibit 10.28

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (“Third Amendment”) is made and entered into
effective as of December 3, 2010 (“Effective Date”), by and between Castro
Mountain View, LLC, a California limited liability company, and CP6CC, LLC, a
Delaware limited liability company, as tenants in common (collectively, the
“Landlord”) and Vivus, Inc., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                   WHEREAS, Landlord’s predecessor in interest
and Tenant entered into that certain Lease Agreement dated October 16, 2006
(“Original Lease”), as amended by a First Amendment of Lease dated November 18,
2008 (the “First Amendment”), for approximately 14,237 square feet of leasable
space located at 1172 Castro Street which is part of a two building complex
(“Complex”), in the City of Mountain View, County of Santa Clara, State of
California (the “Original Premises”);

 

B.                                     WHEREAS, Landlord and Tenant subsequently
entered into a Second Amendment to Lease dated November 12 2009 (the “Second
Amendment”) for the addition of approximately 3,769 square feet of leasable
space located at 1174 Castro Street, Suite 210 in the City of Mountain View,
County of Santa Clara, State of California (the “Expansion Space”) to the
Original Lease (the Original Lease, First Amendment, and Second Amendment are
collectively referred to herein as the “Lease”);

 

C.                                     WHEREAS, the Lease Term for the Original
Premises and the Expansion Space (collectively, the “Leased Premises”) currently
expires on July 31, 2011;

 

D.                                    WHEREAS, Tenant, in a letter dated
October 29, 2010, has exercised its option to extend the Lease Term in
compliance with the Lease, specifically Section 7 of the First Amendment and
Section 6 of the Second Amendment; and

 

E.                                      WHEREAS, in connection with the
extension of the Lease Term, Landlord and Tenant desire to amend various other
provisions of the Lease on the terms and conditions set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged by the Landlord and Tenant, the
parties do hereby agree as follows:

 

1.                                      Extension of Term:  The Lease Term for
the Leased Premises is hereby extended for a period of twelve (12) months
commencing August 1, 2011 and terminating July 31, 2012 (the “Second Extended
Term”).

 

--------------------------------------------------------------------------------


 

2.                                      Base Monthly Rent and Additional Rent:

 

a.               Original Premises:  During the Second Extended Term, Tenant
shall pay to Landlord Minimum Rent for the Original Premises on the first day of
each month in equal monthly installments without offset or deduction, as
follows:

 

Period

 

Original Premises
Minimum Rent
(per leasable square
foot per month)

 

Original Premises
Minimum Rent
(total per month)

August 1, 2011 through July 31, 2012

 

$

1.69

 

$

24,049.14

 

During the Second Extended Term, Tenant shall also pay to Landlord, Additional
Rent for the Original Premises. Tenant’s share of Property Operating Expenses
during the Second Extended Term is estimated to be one dollar and forty cents
($1.40) per square foot, per month. Notwithstanding anything to the contrary
contained herein or in the Lease, the Fixed Minimum Rent for the Original
Premises during the Second Extended Term shall be adjusted either up or down,
such that the sum of Fixed Minimum Rent and Additional Rent for the Original
Premises shall be a total of three dollars and nine cents ($3.09) per square
foot, per month.  Landlord may not require Tenant to contract or pay for
directly any services or other items that are included in Additional Rent for
the Original Premises, as of the date hereof.

 

b.               Expansion Space:  During the Second Extended Term, Tenant shall
pay to Landlord Minimum Rent for the Expansion Space on the first day of each
month in equal monthly installments without offset or deduction, as follows:

 

Period

 

Expansion Space
Minimum Rent
(per leasable square
foot per month)

 

Expansion Space
Minimum Rent (total
per month)

August 1, 2011 through July 31, 2012

 

$

2.31

 

$

8,743.66

 

During the Second Extended Term, Tenant shall also pay to Landlord Additional
Rent for the Expansion Space.  Tenant’s share of Property Operating Expenses
during the Second Extended Term is estimated to be one dollar and forty cents
($1.40) per square foot, per month.

 

3.                                      Option to Extend:

 

(a)          Tenant has exercised its option to extend the Term under the Lease,
specifically as provided in Section 7 of the First Amendment and Section 6 of
the Second Amendment.  Tenant shall have one additional option to extend the
Term of the Lease beyond July 31, 2012 for an additional twelve (12) months
commencing on August 1, 2012 and terminating on July 31, 2013 under the same
terms and conditions as stated in the Lease under Article 15.

 

--------------------------------------------------------------------------------


 

(b)         The notice period of not less than nine months prior to the
expiration of the Lease Term required by Section 15.1 (a) of the Lease shall be
reduced to a period of not less than six months prior to the expiration of the
Lease Term.

 

4.                                      Notices:  The address for notice
pursuant to Section 27 of the Lease, as amended by Section 8 of the First
Amendment, with respect to Tenant, is hereby updated as follows:

 

Tenant Notice Address:

Vivus, Inc.

1172 Castro Street

Mountain View, CA 94040

Attn:  Lee B. Perry, Senior Director of Finance

 

5.                                      Approval of Landlord’s Lender:  This
Third Amendment is subject to and conditioned upon Landlord obtaining the
approval for this Amendment from the Landlord’s existing 1st mortgage lender
(the “Current First Lender”). Landlord shall use commercially reasonable efforts
to obtain such approval, including delivering a copy of this Amendment to the
Current First Lender within three (3) business days of the full execution of
this Amendment.  Landlord shall provide prompt written notice to  Tenant of its
receipt of the approval of the Current First Lender to this Amendment (in which
case, the condition in this Section 5 shall be deemed satisfied) or the
disapproval of the Current First Lender to this Amendment (in which case, this
Amendment shall be terminated and of no further force and effect).  If  landlord
fails to deliver written notice to Tenant of the Current First Lenders
disapproval of this Amendment within forty-five (45) days of the date of this
Amendment, the condition in this Section 5 shall be deemed satisfied.

 

6.                                      Miscellaneous.  All terms not
specifically defined herein are as defined in the Lease.  Except as amended or
modified by this Third Amendment, all terms and conditions of the Lease shall
remain unchanged and in full force and effect and Landlord and Tenant shall be
bound thereby.  This Third Amendment may be executed in one or more
counterparts, which counterparts shall together constitute an original
document.  In the event of a conflict between the terms of this Third Amendment
and the terms of the Lease, the terms of this Third Amendment shall prevail and
be controlling.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord and the Tenant have executed this Third
Amendment to Lease, to be effective as of the Effective Date.

 

 

 

Tenant:

 

 

 

 

 

VIVUS, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date Executed:

 

 

 

(Landlord’s signature on following page)

 

--------------------------------------------------------------------------------


 

Landlord:

 

 

 

Castro Mountain View, LLC,

 

a California limited liability company

 

 

 

By:

West Valley Properties, Inc.,

 

 

a California corporation, its Manager

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date Executed:

 

 

 

 

 

 

 

By:

Guardian Equity Growth, Inc.,

 

 

a California corporation, its Manager

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date Executed:

 

 

 

 

CP6CC, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Cupertino Partners VI, a California limited

 

 

partnership, its Sole Member

 

By:

West Valley Properties, Inc., a

 

 

California corporation, its General Partner

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date Executed:

 

 

 

--------------------------------------------------------------------------------
